Because of the extreme punishment we have with much care re-examined the statement of facts and our opinion is confirmed that we are unauthorized to disturb the verdict. The evidence is conflicting as to appellant's connection with the transaction. He claims never to have touched deceased even after he was down. Other witnesses claim that appellant took no part in the conflict which resulted in deceased's death, but "stomped" him in the face after others had inflicted the mortal wounds. State's witnesses say another negro caught deceased from behind, pinning his arms, and that appellant then caught him around the knees, and that deceased was held in this manner while other negroes inflicted the death wounds with knives. The jury must of necessity settle the conflicting fact issues; it has done so in the present instance in favor of the State.
We feel impelled to overrule appellant's motion for rehearing.